UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6870


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEPHEN T. JONES, a/k/a Tomeek Stefon,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Richard L. Voorhees,
District Judge. (4:94-cr-00005-RLV)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen T. Jones, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen T. Jones appeals the district court’s order

denying   relief   on   his   motion    for   reduction   of   sentence,   18

U.S.C. § 3582 (2006).         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           United States v. Jones, No. 4:94-cr-

00005-RLV   (W.D.N.C.    April    20,   2009).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                        2